Citation Nr: 1325118	
Decision Date: 08/07/13    Archive Date: 08/13/13

DOCKET NO.  01-01 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder as secondary to service-connected left knee disabilities. 

2.  Entitlement to service connection for a left hip disorder as secondary to service-connected left knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and C.H.



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran served on active duty from January 25, 1968, to May 27, 1968. 

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that in part denied service connection on a secondary basis for a right ankle disorder and a left hip disorder.

In May and November 2005, and December 2007, the Veteran testified during personal hearings at the RO and, in September 2008, he testified during a hearing at the RO before the undersigned Acting Veterans Law Judge.  Copies of the transcripts of the hearings are of record.

The Board notes that the Veteran's appeal has a long procedural history spanning multiple rating decisions with many issues.  In an April 2009 decision, the Board denied increased ratings for the Veteran's service-connected left knee disabilities, found that the criteria for an effective date earlier than December 18, 1978 for the award of service connection for a left knee disability were not meet, and found that his appeal for an effective date earlier than March 3, 1995, for the award of service connection for paranoid schizophrenia was legally precluded.  The Board also remanded the Veteran's claims for service connection for bilateral ankle and left hip disorders as due to service-connected left knee disability and entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for tendonitis to the hands and wrists, lumbar strain, aggravation of a service-connected mental disability, cervical strain, left ankle tendonitis, and chipped teeth, to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

In a March 2012 rating decision, the RO granted service connection for lumbar strain and left ankle strain and returned the remaining issues to the Board.  In a September 2012 decision, the Board granted compensation benefits pursuant to 38 U.S.C.A. § 1151 for trauma to tooth number nine (claimed as chipped teeth); however, it denied the remaining § 1151 claims for compensation for tendonitis to the hands and wrists, cervical strain, and aggravation of a service-connected mental disability.  The Veteran did not appeal the Board's determinations to the Court and the decision is final as to those issues decided therein.  The Board also remanded the Veteran's claims for service connection for bilateral ankle and left hip disorders as due to service-connected left knee disability to the RO via the Appeals Management Center (AMC) in Washington, D.C., for further evidentiary development.

Consequently, the Board notes that the only remaining issues on appeal are the Veteran's claims as listed on the title page of this decision, all other issues having been finally decided either in favor or against the Veteran without any further issues pending on appeal to either the Board or the Court.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In the September 2012 Board remand, the Veteran's claims for service connection for a right ankle disorder and a left hip disorder as secondary to service-connected disabilities were remanded in order to obtain VA examinations with appropriate medical opinions.  The AMC enclosed in the claims file a report that the Veteran had failed to report and issued a Supplemental Statement of the Case in June 2013.

The Board finds, however, that the record appears to indicate that the Veteran was incarcerated at the time the VA examinations were scheduled.  The AMC sent the Veteran a letter in October 2012 advising him that it was asking the nearest VA medical facility to schedule him for an examination.  A Compensation and Pension Exam Inquiry report printed on October 4, 2012, indicates that an examination request was submitted by the AMC that day for "DBQ HIP AND THIGH CONDITIONS" and "DBQ ANKLE CONDITIONS."  It is clear from the statement submitted under the General Remarks section that these examinations were requested in response to the Board's September 2012 remand.  

However, the next items in the claims file are four pages that were printed on June 1, 2013.  The first page indicates that the Veteran was a no show for a "DBQ MUSC Knee & lower leg."  The second page is a Compensation and Pension Exam Inquiry form showing that, on January 11, 2013, the RO submitted a request for examination "DBQ KNEE AND LOWER LEG."  Under the General Remarks section, it states that the Veteran is claiming an increased evaluation for his service-connected left knee traumatic arthritis.  The status of this request as listed on the second page says this request was completed and released on May 6, 2013; however, on the first page it indicates this request was cancelled by MAS.  

Thus, it would appear that the documents printed on June 1, 2013 relate to the RO's January 11, 2013 request for examination for the purposes of evaluating the Veteran's service-connected left knee traumatic arthritis, not the AMC's October 4, 2012 request for examination based upon the Board's remand.  The only indication in the claims file as to what happened to the AMC's October 4, 2012 examination request is that the June 1, 2013 Compensation and Pension Exam Inquiry form indicates that the AMC examination requests were cancelled by MAS.  

The Board notes that the Veteran's virtual claims file contains the report of a VA and Social Security Administration State Prisoner Computer Match dated May 7, 2013.  This document demonstrates that the Veteran was incarcerated from September 16, 2012 until February 12, 2013.  In addition, the virtual claims file contains a Report of General Information dated June 19, 2013, reporting a telephone conversation with the Veteran requesting that he provide his current mailing address, which the Board notes is not the mailing address previously of file and used to send notice to the Veteran of his VA examinations.  

Given that the AMC's request for examinations was made in October 2012, the Board finds that it is highly likely that the Veteran was incarcerated at the time the VA examinations relating to his claims for service connection for a right ankle disorder and a left hip disorder were scheduled.  Consequently, the Board finds that remand is warranted to provide the Veteran another opportunity to appear for said examinations.  The Board finds it is highly likely that the Veteran will appear since his virtual claims file contains the report of a VA psychiatric examination that was just conducted earlier this month.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s) performed by a physician (preferably by a physician who has not previously evaluated him) to determine the nature and etiology of his current right ankle and left hip disorders.  The claims files should be made available to the examiner in connection with the examination.  All indicated tests and studies should be performed and all clinical findings should be reported in detail. 

For any right ankle or left hip disability found to include osteoarthritis, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  

If not, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that any right ankle or left hip disability is proximately due to or the result of service-connected residuals of a left knee injury and arthritis.  

If not, is it at least as likely as not aggravated by the service-connected residuals of a left knee injury and arthritis?  If aggravated, what permanent, measurable increase in current right ankle and/or left hip pathology is attributable to the service-connected residuals of a left knee injury and left knee arthritis?  In rendering an opinion, the examiner is particularly requested to address the opinion rendered by Dr. Jack Seaquist on April 21, 2011 indicating the left knee disability may have affected the knees and hips, and the opinion from the September 2010 VA examiner that it does not.  All opinions and conclusions expressed must be supported by a complete rationale in a report. 

2.  After completion of the above, the RO/AMC should review the expanded record and determine if any of the benefits sought can be granted.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


